By the Court.
We think the court at Special Term committed no error in admitting evidence of mistake in the statement (in the proofs of loss) that the property in question was covered by other insurance. The plaintiff is not concluded by that statement. There is no reason for holding it an estoppel, as it does not appear that the defendants were misled by it to their injury, but the contrary appears.
If the evidence of mistake in the statement was correctly admitted, the point of affirmative defence, to wit, the existence of other insurance on behalf of Lake upon the same property, was met by it, and the finding of the court against such alleged additional insurance is upheld by it.
There is, therefore, no ground for reversing the judgment, and it must be affirmed, with costs.